EXHIBIT 10.1

8875 Aero Drive
San Diego, CA 92123
Tel: (858) 560-2600
Fax: (858) 309-6980 4302 E. Broadway
Phoenix, AZ 85040
Tel: (602) 707-0211
Fax: (602) 431-1801


June 12, 2005

Ron Eckhardt
[Address]

Dear Ron:

Welcome to Midland Credit Management Inc, (the “Company”). As you know,
employment relationships with the Company are “at will.” This means that either
you or the Company may terminate the employment relationship at any time and for
any reason, with or without notice or cause. The Company also has the right to
change at-will the compensation, benefits, duties, assignments or
responsibilities of your position. While certain paragraphs of this letter
agreement describe events which could occur at a particular time in the future,
nothing in your offer or this letter agreement may be construed as guaranteeing
employment of any length. If any representations have been made contrary to this
at-will relationship, such representations are superseded by this letter
agreement. This at-will relationship only may be altered by a written document
signed by the Company’s President.

Notwithstanding that your employment relationship with the Company is at all
times “at will,” and although the Company does not have a policy or practice of
offering separation benefits to terminated employees, the Company will make
certain termination benefits available to you under the conditions described
below.

  Termination Without Cause. In the event your employment is terminated without
Cause after four (4) full months of service with the Company, upon your
execution and delivery of the Company’s standard General Release and Waiver of
Claims, the Company will pay you an amount equal to the number of full months of
your employment multiplied by your monthly base salary in effect on the date of
termination, up to a maximum of 12 months’ base salary, less usual deductions.
Any payments will be made according to the Company’s regular payroll schedule.
In the event your employment is terminated prior to four (4) full months of
service no separation payment will be made.


  For purposes of this offer, “Cause” is defined as (i) your failure to adhere
to any written policy of the Company that is legal and generally applicable to
employees of the Company; (ii) your failure to substantially perform your
duties, which failure amounts to a repeated and consistent neglect of your
duties; (iii) the appropriation (or attempted appropriation) of a material
business opportunity of the Company, including attempting to secure or securing
any personal profit in connection with any transaction entered into on behalf of
the Company; (iv) the misappropriation (or attempted misappropriation) of any of
the Company’s funds or property; (v) the conviction of, or the entering of a
guilty plea or plea of no contest, with respect to a felony, the equivalent
thereof, a crime of moral turpitude or any other crime with respect to which
imprisonment is a possible punishment; (vi) conduct materially injurious to the
Company’s reputation or business; or (vii) willful misconduct.


--------------------------------------------------------------------------------

      Sincerely,

      /s/ J. Brandon Black

      J. Brandon Black
      President and Chief Operating Officer
      Midland Credit Management Inc.

      ACCEPTED:

      /s/ Ron Eckhardt
      ————————————————                                ——————
      Ron Eckhardt                                                        
                         Date